United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS            May 28, 2003

                       FOR THE FIFTH CIRCUIT               Charles R. Fulbruge III
                                                                   Clerk


                             No. 02-51094
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

RODNEY JOE NICHOLS, JR.,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. SA-01-CR-471-1
                       --------------------

Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Rodney Joe Nichols, Jr., pleaded guilty to one charge of

possession of psuedoephedrine with intent to manufacture

methamphetamine, and aiding and abetting same, and one charge of

possession of a firearm during the commission of a drug

trafficking crime.   The district court sentenced him to a total

of 123 months in prison and three years of supervised release.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-51094
                                -2-

     Nichols argues for the first time on appeal that the

Government failed to carry its evidentiary burden of proving that

he possessed a weapon in connection with his drug offense.

Nichols thus contends that the district court should not have

sentenced him on the firearms charge because there was

insufficient evidence to support this charge.

     This argument is unavailing.   A voluntary guilty plea waives

all non-jurisdictional defects in a case and thus precludes

consideration of a claim as to the insufficiency of the evidence.

United States v. Hanyard, 762 F.2d 1226, 1229-30 (5th Cir. 1985).

Nichols does not argue that his guilty plea was involuntary.    See

blue brief, passim.   Accordingly, his claim that the evidence was

insufficient to support his firearms conviction has been waived,

and we will not consider it.   The judgment of the district court

is AFFIRMED.